OFFICIAL BUSINESS                             U.S. POSTAGE» PITNEY BOWES
                                                                   of/)
                                                 STATE OF TEXAS    Wfl)
                                                 PENALlY FOR
                                                                   1-<(
                                                                   0::...1                     ((.I'{~=~:-""':":""'
                                                                   0()                         ~ ==:::mi!IP~
                                                 PRIVATE USE       II) I-
                                                                        WI/)           ~-w..
                                                                                           ZIP .78.701   $ 000.416
                                                                        o::O::
                                                                        Q.U::    ~D.ifl~·~ 02 1V'1
                                                                                      .'r~ 000140160.3JUL. 31. 2015.
 P.O. BOX 12308, CAPITOL STATION
     AUSTIN, TEXAS 78711



                                             RE: WR-81 ,988-02
p(.LfJ>.SED~KG FRONIIN0\\/10~1. _,,          THOMAS EDWARD BETIS
·-~~ &. NUMBER 00 NOT Mf-'f5:'r - .- .....
                                                       -



                                                            TDC # 1859221
 '-!EEO TO
 PI(G
             14~~_;.Re ~
        PROM UN~u-~1-\oR~o'souFrr
                        ... ~,




                                                                 .;:,